DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatman 4,881,367.
	In regards to Independent Claim 1, Flatman teaches an ejector driven scavenge system (24, with ejector 62) for a particle separator (22 divides between 26 and 24) having a scavenge branch (24) associated with a gas turbine engine (10), comprising: at least one anti-icing circuit (62, including line 74) configured to receive an anti-icing fluid (compressed air from compressor 28), the at least one anti-icing circuit configured to be coupled to the particle separator (62 connected to 24 in figure 1); and at least one flow ejector bank (64) configured to be coupled to the scavenge branch and fluidly coupled to the anti-icing fluid to direct the anti-icing fluid through the scavenge branch to drive air with entrained particles and water droplets from the particle separator (64 connected to 24 in figure 2, where flow through outlet 64 of ejector will draw flow through separator duct 24).
	Regarding Dependent Claim 2, Flatman teaches that the at least one anti-icing circuit includes a first anti-icing circuit and a second anti-icing circuit, and the at least one flow ejector bank includes a first flow ejector nozzle bank and a second flow ejector nozzle bank, with the first flow ejector nozzle bank fluidly coupled to the first anti- icing circuit and the second flow ejector nozzle bank fluidly coupled to the second anti- icing circuit (62 includes six injectors 64 circumferentially about 24 as shown in figure 2, such that three injectors can be defined as the first circuit with a first ejector bank of three injectors 64, and the other three can be defined as the second circuit with a second ejector bank of three injectors 64, Col. 3, ll. 29-33).
	Regarding Dependent Claims 3 and 4, Flatman teaches that the first anti-icing circuit and ejector nozzle bank is configured to be coupled to an opposite side of the particle separator than the second anti-icing circuit and ejector nozzle bank (the six injectors 64 are spaced circumferentially about particle separator 24, such that three injectors 64 forming a bank are opposite the other three injectors 64 forming a second bank, Col. 3, ll. 29-33).
	Regarding Dependent Claim 6, Flatman teaches a first manifold fluidly coupled to the first anti-icing circuit and fluidly coupled to the first flow ejector nozzle bank (one half of circumference of manifold 66 connected to three injectors 64 in figure 2), and a second manifold fluidly coupled to the second anti-icing circuit and fluidly coupled to the second flow ejector nozzle bank (other half of manifold 66 connected to the other three injectors 64 in figure 2).
	Regarding Dependent Claim 7, Flatman teaches that the first and second manifolds are configured to be disposed external to the scavenge branch (66 outside 24 as shown in figure 2).
	Regarding Dependent Claim 8, Flatman teaches a first manifold fluidly coupled to the anti-icing fluid and comprising a plurality of first holes configured to direct the anti-icing fluid through the scavenge branch (first half of manifold 66 coupled to four holes 64 in figure 2), a second manifold fluidly coupled to the anti-icing fluid and comprising a plurality of second holes configured to direct the anti-icing fluid through the scavenge branch (second half of manifold 66 coupled to two holes 64 in figure 2), and the plurality of first holes and the plurality of second holes form the at least one flow ejector bank (holes 64 form ejector bank in figure 2 that injects compressed air from 28 into 24).
	Regarding Dependent Claim 10, Flatman teaches a first flow area defined by the plurality of first holes in the first manifold is different than a second flow area defined by the plurality of second holes defined in the second manifold (flow area of four first holes 64 is greater than flow area of two second holes 64 in figure 2).
	Regarding Dependent Claim 11, Flatman teaches the gas turbine engine (10) is associated with a vehicle (aircraft, Col. 3, ll. 54-57), and the ejector driven scavenge system further comprises a source of the anti-icing fluid that is fluidly coupled to the at least one anti-44UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H222644 (002.8027US2)icing circuit, and the source is the gas turbine engine (compressed air from compressor 28 as shown in figure 1).
	In regards to Independent Claim 12, Flatman teaches a gas turbine engine (10) for a vehicle (aircraft, Col. 3, ll. 54-57), comprising: a source of an anti-icing fluid (compressor 28); a particle separator (22, 24 and 26) including an inlet (22) and a scavenge branch (24), the inlet configured to receive air (inlet receives air from 20) and the particle separator configured to separate entrained particles and water droplets from the air (Col. 3, ll. 9-12); and a first anti-icing circuit (62) fluidly coupled to the source of the anti-icing fluid (as shown in figure 1), the first anti-icing circuit coupled to the particle separator (62 coupled to 24 in figure 1), the first anti-icing circuit including a first manifold (66) coupled to the scavenge branch and at least one flow ejector (64) that is fluidly coupled to the first manifold and to the scavenge branch (as shown in figure 2), and the at least one flow ejector is configured to receive the anti-icing fluid to drive the entrained particles and the water droplets from the particle separator (64 connected to 24 in figure 2, where flow through outlet 64 of ejector will draw flow through separator duct 24).
	Regarding Dependent Claim 13, Flatman teaches a second anti-icing circuit coupled to the source of the anti-icing fluid, the second anti-icing circuit coupled along the particle separator opposite the first anti-icing circuit from proximate the inlet to the scavenge branch, the second anti-icing circuit includes a second manifold coupled to the scavenge branch and at least one second flow ejector that is fluidly coupled to the second manifold and to the scavenge branch, and the at least one second flow ejector is configured to receive the anti-icing fluid to drive the entrained particles and the water droplets from the particle separator (62 includes six injectors 64 circumferentially about 24 as shown in figure 2, such that three injectors can be defined as the first circuit with a first ejector bank of three injectors 64 with a first portion of the manifold 66 acting as the first manifold, and the other three can be defined as the second circuit with a second ejector bank of three injectors 64 with a second portion of manifold 66 acting as the second manifold, Col. 3, ll. 29-33).
	Regarding Dependent Claim 17, Flatman teaches that the first anti-icing circuit includes a plenum fluidly coupled to the source of the anti-icing fluid and fluidly coupled to the first manifold (plenum 74 coupled between manifold 66 and compressor 28).
	Regarding Dependent Claim 18, Flatman teaches that the first anti-icing circuit is defined as a double wall along a surface of a wall of the particle separator (manifold 66 is defined by a pair of walls surrounding particle separator 24 in figure 2).
	Regarding Dependent Claim 19, Flatman teaches that the first anti-icing circuit is defined as at least one conduit (74) coupled to the particle separator (74 coupled to 24 with intermediary components 68 and 64 in figure 2).

Allowable Subject Matter
Claim 20 is allowed.
Claims 5, 9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 5, that each first flow ejector nozzle of the plurality of first flow ejector nozzles alternates with a respective one of the plurality of second flow ejector nozzles along an axis defined through the scavenge branch; prior art fails to teach, in combination with the other limitations of dependent claims 9 and 14, that the first and second manifold are configured to be disposed at least partially within the scavenge branch; prior art fails to teach, in combination with the other limitations of dependent claim 15, a second anti-icing circuit coupled to a second source of the anti-icing fluid; and prior art fails to teach, in combination with the other limitations of independent claim 20, that the first flow ejector manifold is partially received within the scavenge branch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741